UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1413


In re: SUSAN NEAL MATOUSEK,

                    Petitioner.



  On Petition for Writ of Mandamus. (2:18-cv-00448-RAJ-LRL; 2:18-cv-00501-RAJ-
  LRL; 2:18-cv-00457-RAJ-LRL; 2:18-cv-00500-RAJ-LRL; 2:18-cv-00433-RAJ-LRL;
2:18-cv-00445-RAJ-LRL; 2:18-cv-00446-RAJ-LRL; 2:18-cv-00597-RAJ-LRL; 2:18-cv-
 00595-RAJ-LRL; 2:18-cv-00596-RAJ-LRL; 2:18-cv-00620-RAJ-LRL; 2:18-cv-00609-
            RAJ-LRL; 2:18-cv-00293-RAJ-LRL; 2:18-cv-00301-RAJ-LRL)


Submitted: June 7, 2021                                           Decided: June 23, 2021


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Susan Neal Matousek, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Neal Matousek has filed a petition for a writ of mandamus and a supplement

to the petition, seeking an order directing that her district court cases be reheard by another

judge, that an investigation occur, that she be appointed counsel, and that police retaliation

cease. We conclude that Matousek is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [she] desires.” Murphy-Brown, 907 F.3d at 795 (internal quotation marks

and brackets omitted). Mandamus may not be used as a substitute for appeal, In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007), and this court does not have

jurisdiction to grant mandamus relief against state officials, Gurley v. Superior Ct. of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam).

       The relief sought by Matousek is not available by way of mandamus. Accordingly,

we deny the petition for a writ of mandamus as supplemented. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2